PER CURIAM.
John Henry Johnson appeals the district court’s order denying relief on his 28 *211U.S.C. § 2241 (1994) petition. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm substantially on the reasoning of the district court. Johnson v. Brooks, No. CA-01-292-3 (E.D.Va. July 3, 2001).* We grant the motion for leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The claim under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), lacks merit because Johnson's 220-month sentence is less than the maximum sentence authorized under 21 U.S.C. A. § 841(b)(1)(C) (West Supp.2001). See United States v. Promise, 255 F.3d 150, 156 (4th Cir.2001) (en banc).